Judgment, Supreme Court, Bronx County (John W. Carter, J.), rendered July 11, 2008, as amended August 26, 2008, convicting defendant, after a nonjury trial, of attempted murder in the second degree, assault in the first degree (two counts) and criminal possession of a weapon in the second degree (two counts), and sentencing him to an aggregate term of 25 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The requisite intent for the attempted murder and first-degree assault convictions could *449be readily inferred from defendant’s actions in shooting the victims (see People v Getch, 50 NY2d 456, 465 [1980]). The evidence shows that defendant was firing at targeted individuals, and not merely at random. Defendant’s argument that he was “seemingly intoxicated or mentally unstable” is speculative and unsupported by any evidence. We note that defendant did not raise an intoxication defense, or any defense relating to his emotional state or mental condition. Defendant did not preserve his claim that there was insufficient evidence of serious physical injury with regard to one of the victims (see People v Gray, 86 NY2d 10, 20 [1995]), and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits (see Penal Law § 10.00 [10]; People v Mohammed, 162 AD2d 367 [1990], lv denied 76 NY2d 861 [1990]). Concur—Tom, J.P., Andrias, Friedman, Nardelli and Catterson, JJ.